Case 1:18-cv-11924-FDS Document 46-11 Filed 04/16/19 Page 1 of 6

Selene Finance LP
PO Bex 9086
Temecula, CA 62585-9005

Send Payments to:

Selene Finance LP

P.6. Box 71243
Phitadelphia, PA 19476-6243

Send Correspondence to:
Selene Finance LP

PO Box 422039
Houston, TX 77242-4239

 

9307 LLGO 2170 OF1b 5595 28

 

207 70656-182
Fade EOE EEE Pes feodeg (ERs ge Hoffa eco eg eget
MATTHEW J VANDERHOOP
17 OLD SOUTH RD
AQUINNAH, MA 02535-1520

DMG1SICML_FLAT

says
Bae

Case 1:18-cv-11924-FDS Document 46-11 Filed 04/16/19 Page 2 of 6

    

&@ 9990 Richmond Ave
-_ . E Suite 400 South

—_ — Houston, TX 77042
f | N A Ni C E Telephone (877) 768-3759

te st ewe Fax (866) 926-5498
www.selencfinance.com

Houts of Operation (CT)
Monday ~ Thorsday: 8 a.m. -9 pam.
Friday: 8 a.m. - 5 p.m.

 

* This is an important notice concerning your right to live in your home. Have it translated
at once.

¢ Esta carta explica sus derechos legales para permanecer en su propiedad de vivienda. Por
favor traduzea esta uotificacion inmediatamente.

* Este é um aviso importante em relacio ao seu dereito de morar na sua residénecia, Por
favor, tem tradizido imediatamente,

® C'est une notification impartante concernant votre droit de vivre chez, vous. Faites-ia
traduire immédiatement,

EUSA EAU, PCE.
90 Day Right to Cure Your Mortgage Default

 

 

 

06/06/2017 By First Class and Certified Mail

MATTHEW J VANDERHOOP
17 OLD SOUTH RD Seat Vie Certified Mail
AQUINNAH, MA 02535-1520 S507 L100 2470 OF S595 28

Re: —- Property: 17 OLDS RD
AQUINNAH, MA 02535
Loan #; .333 with Selene Finance LP

MORTGAGE BROKER:
LOAN ORIGINATOR: Sovereign Bank

To MATTHEW J VANDERHOOP:

We are contacting you because you did not make your monthly loan payment[s] due on 11/01/2008:
12/01/2008; 01/01/2009; 02/01/2009; 03/01/2009; 04/01/2009; 05/01/2009; 06/01/2009; 07/01/2009:
08/01/2009; 09/01/2009; 10/01/2009; 11/01/2009; 12/01/2009. 01/01/2010; 02/01/2010; 03/01/2010;
04/01/2010; 05/01/2010; 06/01/2010; 07/01/2010; 08/01/2010; 09/01/2010; 10/01/2010; 11/01/2010;
12/01/2010; 01/01/2011; 02/01/2011; 03/01/2011; 04/01/2011; 05/01/2011; 06/01/2011; 07/01/2011;
08/01/2011; 09/01/2011; 10/01/2011; 11/01/2011; 12/01/201 §, 01/01/2012, 02/01/2012; 03/01/2012;
04/01/2012; 05/01/2012; 06/01/2012; 07/01/2012; 08/01/2012; 09/01/2012; 10/01/2012; 11/01/2012:
12/01/2012; 01/01/2013; 02/01/2013; 03/01/2013; 04/01/2013: 03/01/2013; 06/01/2013; 07/01/2013;
08/01/2013; 09/01/2013; 10/01/2013; 11/01/2013: 12/01/2013; 01/01/2014; 02/01/2014; 03/01/2014;
04/01/2014; 05/01/2014; 06/01/2014; 07/01/2014; 08/01/2014; 09/01/2014; 10/01/2014; 11/01/2014;
12/01/2014; 01/01/2015; 02/01/2015; 03/01/2015: 04/01/2015; 05/01/2015; 86/01/2015; 07/01/2015;
08/01/2015; 09/01/2015; 10/01/2015; 11/01/2015; 12/01/2015; 01/01/2016; 02/01/2016; 03/01/2016;
04/01/2016; 05/01/2016; 06/01/2016; 07/01/2016; 08/01/2016; 09/01/2016; 10/01/2016; 11/01/2016:

t

Page 1 of 21 NMLG# 6312
DM6i3 9307 LL00 2L70 OLR 5545 2a
Case 1:18-cv-11924-FDS Document 46-11 Filed 04/16/19 Page 3 of 6

12/01/2016; 01/01/2017, 02/01/2017; 03/01/2017; 04/01/2017: 05/01/2017; 06/01/2017 to Selene
Finance LP (“Selene”). You must pay the past due amount of $457,031.42 on or before 09/04/2017,
which is 90 days from the date of this notice. The past due amount on the date of this notice is
specified below:

* $5,090.72 Principal & Interest due on 11/01/2008; $5,090,72 Principal & Interest due on
12/01/2008; $5,090.72 Principal & Interest duc on 01/01/2009; $5,090.72 Principal & Interest
due on 02/01/2009; $5,090.72 Principal & Interest due on 03/01/2009; $5,090.72 Principal &
Interest due on 04/01/2009; $5,090.72 Principal & Interest due on 05/01/2009: $5,090.72
Principal & Interest due on 06/01/2009; $5,090.72 Principal & Interest due on 07/01/2009;
$5,090.72 Principal & Interest due on 08/01/2009; $5,090.72 Principal & Interest due on
09/01/2009; $5,090.72 Principal & Interest due on 10/01/2009; $5,090.72 Principal & Interest
due of 11/61/2009; $5,090.72 Principal & Interest due on 12/01/2009; $5,090.72 Principal &
Interest due on 01/01/2010; $5,090.72 Principal & Interest due on 02/01/2010; $5,090.72
Principal & Interest due on 03/01/2010; $5,090.72 Principal & Interest due an 04/0 1/2010;
$5,090.72 Principal & Interest due on 05/01/2010; $5,090.72 Principal & Interest due on
06/01/2010; $5,090,72 Principal & Interest due on 07/01/201 0; $5,090.72 Principal & Interest
due on 08/01/2010; $5,090.72 Principal & Interest due on 09/01/2010; $5,090.72 Principal &
Interest due on 10/01/2010; $5,090.72 Principal & Interest due on 1 1/01/2010; $3,090.72
Principal & Interest due on 12/01/2010; $5,090.72 Principal & Interest due on 01/01/2011;
$5,090.72 Principal & Interest due on 02/01/2011; $5,090.72 Principal & Interest due on
03/01/2011; $5,090.72 Principal & Interest duc on 04/01/2011; $5,090.72 Principal & Interest
due on 05/01/2011; $5,090.72 Principal & Interest due on 06/01/201 1; $5,090.72 Principal &
Interest due on 07/01/2011; $5,090.72 Principal & Interest due on 08/01/201 1; $5,090.72
Principal & Interest due on 09/01/2011: $5,090.72 Principal & Interest due on 10/01/2011;
45,090.72 Principal & Interest due on 11/01/201 1; $5,090.72 Principal & Interest due on
12/01/2011; $5,090.72 Principal & Interest due on 01/01/2012; $5,090.72 Principal & Interest
due on 02/01/2012; $5,090.72 Principal & Interest due on 03/01/2012 ; $5,090.72 Principal &
Interest due on 04/01/2012; $5,090.72 Principal & Interest due on 05/01/2012; $3,801.99
Principal & Interest due on 06/01/2012; $3,801.99 Principal & Interest due on 07/0 1/2012;
$3,801.99 Principal & Interest due on 08/01/2012; $3,801.99 Principal & Interest due on
09/01/2012; $3,801.99 Principal & Interest due on 10/01/2012; $3,801.99 Principal & Interest
due on 11/01/2012; $3,801.99 Principal & literest due on | 2/01/2012: $3,801.99 Principal &
Interest due on 01/01/2013; $3,801.99 Principal & Interest due on 02/01/2013; $3,801.99
Principal & Interest due on 03/01/2013; $3,801.99 Principal & Interest due on 04/01/2013;
$3,801.99 Principal & Interest due on 05/01/2013; $3,801.99 Principal & Interest due on
06/01/2013; $3,801.99 Principal & Interest due on 07/01/2013; $3,801.99 Principal & Interest
due on 08/01/2013; $3,801.99 Principal & Interest due on 09/01/2013; $3,801.99 Principal &
Interest due on 10/01/2013; $3,801.99 Principal & Interest due on 11/01/2013; $3,801.99
Principal & Interest due on 12/01/2013: $3,801,99 Principal & Interest due on 01/01/2014;
$3,801.99 Principal & Interest due on 02/01/2014; $3,801.99 Principal & Laterest due on
03/01/2014; $3,801.99 Principal & Interest due on 04/01/2014; $3,801.99 Principal & Interest
due on 05/01/2014. $3,801.99 Principal & Interest due on 06/01/2014: $3,801.99 Principal &
Interest due on (7/01/2014; $3,801.99 Principal & Interest due on 08/01/2014; $3,801.99
Principal & Interest due on 09/01/2014; $3,801.99 Principal & interest due on 10/01/2014:
$3,801.99 Principal & Interest due on 1 1/01/2014; $3,801.99 Principal & Interest due on
12/01/2014; $3,801.99 Principal & Interest due on 01/01/201 5; $3,801.99 Principal & Interest
due on 02/01/2015; $3,801,99 Principal & Interest due on 03/01/2015; $3,801.99 Principal &
Interest due on 04/01/2015; $3,801,99 Principal & Interest due on 05/01/2015: $3,848.57
Principal & Interest due on 06/01/2015; $3,848.57 Principal & Interest due on 07/01/2015;

Page? of 21
DMO13 TAO? LAO 1170 Bib S495 Ba
aU Ls
beg “4

Case 1:18-cv-11924-FDS Document 46-11 Filed 04/16/19 Page 4 of 6

$3,848.57 Principal & Interest due on 08/01/2015; $3,848.57 Principal & Interest due on
09/01/2015; $3,848.57 Principal & Interest due on 10/01/2015; $3,848.57 Principal & Interest
due on 11/01/2015; $3,848,57 Principal & Interest due on 12/01/2015; $3,848.57 Principal &
Interest due on 01/01/2016; $3,848.57 Principal & Interest due on 02/01/2016; $3,848.57
Principal & Interest due on 03/01/2016; $3,848.57 Principal & Interest due on 04/01/2016;
$3,848.57 Principal & Interest due on 05/01/2016: $3,984, 62 Principal & Interest due on
06/01/2016; $3,984.62 Principal & Interest duc on 07/01/2016; $3,984.62 Principal & Interest
due on 08/01/2016; $3,984.62 Principal & Interest due on 09/01/2016; $3,984.62 Principal &
Interest due on 10/01/2016; $3,984.62 Principal & Interest due on 11/01/2016; $3,984.62
Principal & Interest due on 12/01/2016; $3,984.62 Principal & Interest due on 01/01/2017:
$3,984.62 Principal & Interest due on 02/01/2017; $3,984.62 Principal & Interest due on
03/01/2017; $3,984.62 Principal & Interest due on 04/01/2017; $3,984.62 Principal & Interest
due on 05/01/2017; $4,117.65 Principal & Interest due on 06/01/2017

$1,841.76 prior servicer late charge assessed on 06/06/2016

$652.75 Property Inspection 05/ 19/2017; $130,00 Rekey Cost 05/19/2017: $150.00
Recording Fee 05/19/2017; $325.00 Title Search 04/1 9/2017; $6.48 Certified Mail
05/19/2017; $25.00 Tax Certificate 05/19/2017; $12.00 Property Inspection 05/24/2017

Hf you pay the past due amount, and any additional monthly payments, late charges or fees that may
become due between the date of this notice and the date when you make your payment, your account
will be considered up-to-date and you can contime to make your regular monthly payments.

Make your payment directly to:
Selene Finance LP

PO Box 71243

Philadetphia, PA 19176-6243

The Loan Resolution Department can. be reached at (877) 768-3759,

You may also make a payment by wire transfer with the following information:
Bank: Signature Bank

ABA: 026013576

Account Ne.: 1500960201

Please consider the following:

* You should contact the Homeownership Preservation Foundation (888-995-HOPE) to speak
with counselors who can provide assistance and may be able to help you work with your
lender to avoid foreclosure;

* Ifyou are a MassHousing borrower, you may also contact MassHousing (888-843-6432) to
determine if you are eligible for additional assistance, There may be other homeownership
assistance available through your lender or servicer

* You may also contact the Division of Banks (617-956-1500) or visit
www .mass.gov/foreclosures to find a foreclosure prevention pro gram near you

Page 3 of 24
DoMoOl3 a0? 2108 2370 B46 S545 aA
Case 1:18-cv-11924-FDS Document 46-11 Filed 04/16/19 Page 5 of 6

® After 09/04/2017, you can still avoid foreclosure by paying the total past due amount before a
foreclosure sale takes place. Depending on the terms of the loan, there may also be other
ways to avoid foreclosure, such as selling your property, refinancing your loan, or voluntarily
transferring ownership of the property to Wilmington Savings Fund Society, FSB, doing
business as Christiana Trust, not in its individual capacity, but solely as trustee for BCAT
2014-10TT,

If you do not pay the total past due amount of $457,031.52 and any additional payments that
may become due by 09/04/2017, you may be evicted from your home after a foreclosure sale, If
Wilmington Savings Fund Society, FSB, doing business as Christiana Trust, not in its
individual capacity, but solely as trustee for BCAT 2014-10TT forecloses on this property, it
means the mortgagee or a new buyer will take over the ownership of your home,

If you have questions, or disagree with the calculation of your past due balance, please contact Selene
Finance LP at (877) 768-3759 or 9990 Richmond Ave, Suite 400 South, Houston, TX 77042,

Sincerely,
Maria Malaro

Enclosed with this notice, there may be additional important disclosures related to applicable laws and
requirements that you should carefully review.

Page 4 of 21 ,
DMOI3 S007 2400 3370 BALL $545 33
Case 1:18-cv-11924-FDS Document 46-11 Filed 04/16/19 Page 6 of 6

THIS PAGE CONTAINS MANDATORY DISCLOSURES
The total amount you must pay to cure the default stated herein must be received by 09/04/2017.

Failure to cure the default on or before the date specified mnay result in acceleration of the sums secured by the
Security Instrument sale of the property and/or foreclosure by judicial proceeding and sale of the property,

If you have not cured the default within ninety (90) days of this notice, Selene, at its option, may require
immediate payment in full of all sums secured by your Security Instrument without further demand or nofice,
and foreclose the Security Instrument by judicial proceeding and sale of the property and/or invoke the
statutory power of sale or any other remedies permitted by applicable law, and/or as provided within your
Security Instrument. Selene shall be entitled to collect all expenses incurred in connection with pursuing any of
the remedies provided within the Security Instrument, including but not limited to, reasonable attorney fees and
casts of title evidence,

The default will not be considered cured wuless Selene receives "good fands" in the full amount due as listed
herein. This means that if you send any amount other than the full amount due or any form of payment is
returned to us for insofficient finds, the default will not have been cured. No extension of time to cure will be
granted duc to a returned payment. Acceptance of an amount less than the full amount due by Selene does not
waive any rights herein, acceleration of the debt or otherwise, If you send an amount less than the full arsount
due, Selene can apply the amount received to your account and proceed. with the applicable legal remedies,
without further notice to you.

You have the right to reinstate after acceleration and the right to bring @ court action to assert the non-existence
ofa default or any other defense to acceleration and sale of the property,

This notice remains in effect until the default is cured. Ef you are represented by an attorney, please provide us
with the attorney's name, address and telephone number.

The holder of the mortgage is Wibnington Savings Fund Society, FSB, doing business as Christiana Trust, not
in its individual capacity, but solely as trustee for BCAT 2014-10TT, c/o Wilmington Savings Fund Society,
FSB, doing business as Christiana Trust, 500 Delaware Ave, Lith floor, Wilmington DE, 19801. Selene
Finance LP is the servicer of the joan.

{00286386.00C}

Selene Finance LP is a debt collector attempting to collect a debt and any information obtained wilt be used for
that purpose,

Please note that if you are in bankruptcy or received a bankruptcy discharge of this debt, this
communication is not an attempt to collect the debt against you personally.

Vor Servicemembers and their Dependents: The Federal Servicemembers Civil Relief Act and certain state
laws provide important protections for you, including, under most circumstances, a prohibition on foreclosure
during and twelve months after the servicemember's active duty service, Selene will not foreclose on the
property ofa servicemember or his or her dependent during that time, except pursuant to a court order. ‘You
also may be entitled to other protections under these laws, including, interest rate and fee relief. Please contact
us fo learn more about your rights.
